Smith, (S. W.), J.
The court is of the opinion that at the commencement of the replevin suit herein the plaintiffs were entitled to the right of property and possession in the goods and chattels levied on by the constable in this case.
The testimony shows that the plaintiffs knew the mortgagor for ten years as Ella Thomas. The mortgage was given for balance .of purchase price of the goods, and the evidence also shows that at the time that she, Ella Thomas, gave a mortgage to A. Ziner, ■under the name of Strube, she told the mortgagee what articles were paid for and what were not, and disclosed the fact that there was a mortgage on this property to the plaintiffs. This being so, the'Mortgage Loan-Company,' *361the assignee of Ziner, had actual notice of the prior incumbrance, and the assignee of the mortgage would acquire no better rights than the assignor.
Burch & Johnson, for plaintiffs.
As to the taking of a new mortgage within ■the time for refiling the old mortgage, the court is of opinion that such new mortgage would save and continue the lien on the property, if all things had been done in good faith.
A decree may therefore be taken in favor of Ihe plaintiffs.